DETAILED ACTION

This action is in response to the application filed on 6/8/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 	Regarding claim 1, it’s not clear as to what element the synchronous rectification element is disposed on, based on the limitation “a synchronous rectification element disposed on a secondary side”. It appears that some language may be missing from the claims.  	Dependent claims 2-14 and 16-20 inherit the deficiencies of independent claim 1 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukumoto (JP 11-341799) in view of Schoofs (US Patent 5946207). 	Regarding claims 1 and 15, as best understood, Fukumoto discloses (see fig. 3) a synchronous rectification control circuit comprising: a first drive unit (23) that outputs a signal for controlling turning on/off of a synchronous rectification element (4) disposed .
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukumoto (JP 11-341799) in view of Schoofs (US Patent 5946207) and Kikuchi (US 2016/0036339). 	Regarding claim 3, as best understood, Fukumoto does not disclose that the first drive unit detects a voltage between both ends of the synchronous rectification element, outputs a signal for turning on the synchronous rectification element when the39 SP370888WO00 voltage is lower than a first threshold voltage, and outputs a signal for turning off the synchronous rectification element when the voltage is higher than the second threshold voltage. 	Kikuchi discloses (see fig. 4) that a first drive unit (304) detects a voltage between both ends of a synchronous rectification element (detection of Vds of SC1), outputs a signal for turning on the synchronous rectification element when the39SP370888WO00 voltage is lower than a first threshold voltage (SC1 is turned on by 304 when Vds is less that Vth1), and outputs a signal for turning off the synchronous rectification element when the voltage is higher than the second threshold voltage (SC1 is turned off by 304 when Vds is more than Vth2). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the circuit of Fukumoto to include the features of Kikuchi because it’s used as a means to maintain efficient operations during voltage . 
Allowable Subject Matter
Claims 4-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 	Deng (US 2014/0003096) discloses a synchronous rectification control circuit and power supply thereof. 	Martin et al. (US Patent 7777455) discloses a switching battery charger with programmable current control and power control. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838